Citation Nr: 0500402	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-11 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for acne.  

2.  Entitlement to service connection for a left ankle 
disorder.  

3.  Entitlement to the assignment of an initial compensable 
rating for hearing loss of the left ear.  

4.  Entitlement to the assignment of an initial compensable 
rating for eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran's active military service extended from November 
1978 to September 1980 and from February 1982 to July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah

The issues of entitlement to service connection for acne and 
a left ankle disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The veteran was examined for VA in May 2001, prior to his 
retirement in July 2001.  The examiner concluded that the 
veteran had bilateral mild occasional tinnitus.  VA must 
review all issues, which are reasonably raised by the record.  
See Myers v. Derwinski, 1 Vet. App. 127, 130 (1991); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Solomon v. Brown, 6 
Vet. App. 396, 400 (1994).  The diagnosis of tinnitus, while 
the veteran was still on active service, by a VA doctor, 
reasonably raises a claim for service connection for that 
disorder.  Also, in his November 2001 notice of disagreement 
on other issues, the veteran indicated that he was seeking 
service connection for high blood pressure.  As neither of 
these claims has been adjudicated, they are referred to the 
RO for appropriate action.  

The veteran has several noncompensable disabilities.  The RO 
considered the possibility of assigning a compensable, 10 
percent, evaluation for multiple noncompensable disabilities 
under the provisions of 38 C.F.R. § 3.324.  That benefit was 
denied, because the service-connected disabilities did not 
impact the veteran's ability to work.  The veteran was 
notified by the mailing of August 2001 and did not file a 
timely appeal.  Absent a notice of disagreement, a statement 
of the case and a substantive appeal, the Board does not have 
jurisdiction of this issue.  See Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Bernard 
v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his hearing loss and eczema 
claims and has notified him of the information and evidence 
necessary to substantiate these claims.  

2.  The service-connected left ear hearing loss disability is 
manifested by a pure tone threshold average of 20 decibels 
with discrimination ability of 92 percent (numeric 
designation I).  

3.  The service-connected eczema results in episodes 
involving a small area with slight symptoms; there is no 
medical evidence of exfoliation, exudation or itching  
involving an exposed surface or extensive area; the episodes 
involve less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and no more than topical 
therapy has been required during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged compensable rating 
for a left ear hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2004).  

2.  The criteria for an initial or staged compensable rating 
for eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7806 
(2002, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of February 2004 shows that 
it complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case and the Board remanded the case for 
VCAA compliance.  The AMC subsequently issued the required 
notice in February 2004.  The Board finds that the file 
reflects a continuous flow of information to the veteran.  
The rating decision, statement of the case, and supplemental 
statement of the case, as well as the VCAA letter, notified 
the veteran and his representative of the status of the 
evidence as it was developed and of the need for 
substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA for the 
purposes of evaluating his hearing acuity and skin disease; 
the Board finds that these examinations are adequate for 
rating purposes and there is no further duty to provide an 
additional examination or a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reasonable 
possibility that further assistance would aid in 
substantiating either claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings, which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2004).  However, the most probative evidence of the 
degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  A claim placed in appellate 
status by disagreement with the initial rating award and not 
yet ultimately resolved, as in this case with both issues on 
appeal, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.

Left Ear Hearing Loss Disability

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
38 C.F.R. § 4.85 (2004).  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85 and Codes 6100-6110 (2004).  

The manifestations of a nonservice-connected disability may 
not be used in evaluating a service-connected disability.  38 
C.F.R. § 4.14 (2004).  Consequently, if a claimant has 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  See VAOPGCPREC 32-97, August 29, 1997.  Boyer v. 
West, 11 Vet. App. 474 (1998).  

On the authorized VA audiological evaluation for rating 
purposes, in May 2001, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Average
Left
5
10
10
55
20

Speech audiometry revealed speech recognition ability of 92 
percent in the service-connected ear.  These audiologic 
results produce a numeric designation of "I" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2004).  

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

So, while the veteran may feel that he has a profound hearing 
loss, which should be compensable, the medical findings 
provide the most probative evidence as to whether the 
criteria for a compensable evaluation have been met.  In this 
case the findings by competent medical personnel establish by 
a preponderance of evidence that the disability does not meet 
the criteria for a compensable rating.  Consequently, the 
claim for a higher evaluation must be denied.  

Eczema

There has been a change in the rating criteria during the 
pendency of this claim.  Where the law changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable will apply unless Congress provided otherwise or 
permitted the Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).   However, the old regulatory criteria must be 
applied prior to the effective date of the new criteria.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  The new 
rating criteria are not retroactive and must be applied as of 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Prior to August 30, 2002, eczema was rated as follows:  
With ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestations, or exceptionally 
repugnant.................................
.........................50 percent
With exudation or itching constant, 
extensive lesions, or marked 
disfigurement.............................
..........30 percent
With exfoliation, exudation or itching, if 
involving an exposed surface or extensive 
area.......................10 percent
With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed 
surface or small 
area.......................0 percent
38 C.F.R. § 4.118, Code 7806 (2002).  

Effective August 30, 2002, dermatitis or eczema will be rated 
as follows:  
More than 40 percent of the entire body or 
more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12-month 
period............................................
.......60 percent
20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, 
or; systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs required for a total duration of six 
weeks or more, but not constantly, during 
the past 12-month period.......30 percent
At least 5 percent, but less than 20 
percent, of the entire body, or at least 5 
percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month 
period....................................10 
percent
Less than 5 percent of the entire body or 
less than 5 percent of exposed areas 
affected, and; no more than topical 
therapy required during the past 12-month 
period..................................................0 percent; 
Or rate as disfigurement of the head, 
face, or neck (DC 7800) or scars (DC's 
7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  
38 C.F.R. § 4.118, Code 7806 (2004).  

Background  The veteran was examined on behalf of VA, in May 
2001, before he completed his active service.  He pointed to 
some eczema on his right tibia, which had reportedly been 
there for 6 months.  He denied any significant symptoms 
associated with the skin rash.  He stated that medication had 
been prescribed, but it was not helping.  The examiner 
described the lesion as a rash on the right shin, which was 
dark and scaly, measuring 4 by 6 centimeters.  The diagnosis 
was eczema of the right lower extremity.  

Pursuant to Board's February 2004 remand, the veteran 
underwent a VA dermatology examination in March 2004.  He 
gave a history of the onset of skin eruptions during service, 
approximately 10 years earlier, which were brought on by a 
hot humid climate.  He tended to have recurrent skin 
eruptions during the summer months, clearing in winter.  He 
had involvement primarily over the ankles, popliteal, 
antecubital, and occipital scalp regions.  Hydrocortisone 
cream provided fairly good control.  Examination of the skin 
was negative.  He had no skin eruptions.  Specifically, he 
had no skin eruptions over the mentioned sites on his ankles, 
popliteal, antecubital, and occipital scalp regions.  It was 
the doctor's impression that, based on the distribution, it 
was likely to be an atopic dermatitis, which was not active 
at the present time.  

Analysis  The findings by trained medical professionals 
provide the most probative evidence as to whether the 
criteria for a compensable rating have been met.  Here, the 
medical reports show that, in 2001, the veteran had slight 
symptoms involving a small area, which are appropriately 
rated as noncompensable, under the old criteria, which were 
in effect at that time.  There is no medical evidence of 
exfoliation, exudation or itching  involving an exposed 
surface or extensive area.  Following the most recent 
examination of the veteran's skin in March 2004, the examiner 
specifically reported that the veteran's skin disease was not 
active at that time.  There is no medical evidence to show 
that the veteran's skin disease is manifested by lesions 
involving 5 percent or more of the entire body or 5 percent 
or more of exposed areas affected.  There is no indication 
that more than topical therapy has been required during the 
past 12-month period.  That is, the record is devoid of any 
reference to corticosteroid or other immunosuppressive drug 
treatment.  Consequently, the new rating criteria also 
provide a noncompensable evaluation.  

In sum, the veteran's service-connected eczema results in 
episodes involving a small area with slight symptoms; there 
is no medical evidence of exfoliation, exudation or itching 
involving an exposed surface or extensive area; the episodes 
involve less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and no more than topical 
therapy has been required during the past 12-month period.  
Therefore, the assignment of an initial or staged compensable 
rating for the veteran's skin disease must be denied.  

Initial Ratings  For both the hearing loss disability and 
eczema, the Board has considered the issues raised by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999) and 
whether staged ratings should be assigned.  We conclude that 
the conditions addressed have not significantly changed and 
uniform ratings are appropriate in this case. 

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2004) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004).  The Board, as did the RO (see 
statement of the case dated in January 2002), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2004).  In this regard, the Board 
finds that there has been no showing by the veteran that 
either service-connected disability at issue has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating for either disability on appeal 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

As the preponderance of the evidence is against the claims 
for the assignment of initial or staged compensable ratings 
for the veteran's left ear hearing loss and eczema, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

An initial or staged compensable rating for hearing loss of 
the left ear is denied.  

An initial or staged compensable rating for eczema is denied.  


REMAND

In addition to other issues, the rating decision, mailed to 
the veteran on August 9, 2001, denied service connection for 
acne and for a left ankle disorder.  A notice of disagreement 
from the veteran, received in November 2001, expressed 
general disagreement with the August 2001 RO decision and 
specifically disagreed with the evaluations of his eczema and 
hearing loss disability.  The veteran did not specifically 
mention his acne and left ankle claims; although, he did ask 
that his case be reevaluated totally.  In his substantive 
appeal, received on August 7, 2002, the veteran did 
specifically assert that his acne and ankle claims should be 
reevaluated.  The Board finds that the veteran has submitted 
a timely notice of disagreement on these issues.  38 C.F.R. 
§ 20.201 (2003).  The RO has not yet issued a statement of 
the case (SOC) on the claims for service connection for acne 
and a left ankle disability.  Where a claimant files a notice 
of disagreement and the RO has not issued a SOC, the issue 
must be remanded to the RO for an SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999).   

The issues of entitlement to service connection for acne and 
entitlement to service connection for a left ankle disorder 
are REMAND for the following:  

The RO should readjudicate the claims for 
service connection for acne and a left 
ankle disability.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a SOC on these issues.  An appropriate 
period of time should be allowed for 
response.  The Board notes that it will 
not have jurisdiction over these issues 
unless the appellant makes a timely 
response to the SOC.  38 U.S.C.A. § 7105 
(West 2002).  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


